MEMORANDUM OPINION
                                        No. 04-12-00222-CV

                        IN THE INTEREST OF N.M.I. and S.E.I., Children

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-08071
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 23, 2012

DISMISSED FOR WANT OF PROSECUTION

           On February 13, 2012, appellant Mary Frances DiNapoli filed a notice of appeal from the

trial court’s judgment signed February 9, 2012. The clerk’s record was due April 9, 2012, sixty

days after the judgment was signed. TEX. R. APP. P. 35.1. On April 17, 2012, the District Clerk

of Bexar County, filed a notification stating the clerk’s record would not be filed because

appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record and is

not entitled to appeal without paying the fee. On April 18, 2012, we ordered appellant to provide

written proof to this court on or before April 30, 2012, that either (1) the clerk’s fee has been

paid or arrangements had been made to pay the clerk’s fee; or (2) she is entitled to appeal

without paying the clerk’s fee. We cautioned appellant that if she failed to respond within the
                                                                                   04-12-00222-CV


time provided, her appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b). Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, F.H.I., recover his costs in this appeal from appellant Mary Frances DiNapoli.



                                                PER CURIAM




                                               -2-